Exhibit 10.2

EXECUTION VERSION

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Agreement”), is dated and effective as of
November 19, 2013 (the “Effective Date”), by and between ASHFORD HOSPITALITY
PRIME, INC., a Maryland corporation (“Ashford Prime”), ASHFORD HOSPITALITY PRIME
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Operating
Partnership”), and ASHFORD HOSPITALITY ADVISORS LLC, a Delaware limited
liability company (the “Advisor”).

WHEREAS, Ashford Prime, through its interest in the Operating Partnership, is in
the business of investing in the hospitality industry including, the acquiring,
developing, owning, asset managing and disposing of hotels (for purposes hereof,
unless the context otherwise requires, the term “Company” shall collectively
include Ashford Prime and the Operating Partnership);

WHEREAS, Ashford Prime is a newly formed corporation that intends to qualify as
a Real Estate Investment Trust (a “REIT”) under the Internal Revenue Code of
1986, as amended (the “Code”);

WHEREAS, the Company desires to avail itself of the experience, brand
relationships, lender and capital provider sources and relationships, asset
management expertise, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor provide the services
hereinafter set forth, on behalf of, and subject to the supervision of, the
board of directors of Ashford Prime (the “Board of Directors”), all as provided
herein; and

WHEREAS, the Advisor is willing to provide such services to the Company on the
terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. APPOINTMENT OF ADVISOR. The Company hereby appoints the Advisor to serve as
its exclusive advisor and asset manager to provide the management and real
estate services specified herein on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

2. DUTIES OF ADVISOR. Subject to the supervision of the Board of Directors, the
Advisor will be responsible for the day-to-day operations of the Company (and
all subsidiaries and joint ventures of the Company) and shall perform (or cause
to be performed) all services relating to the acquisition and disposition of
hotels, asset management, financing and operations of the Company as may be
reasonably required, which shall include the following related to the Company’s
hotel assets:

(a) source, investigate and evaluate acquisitions and dispositions consistent
with the Company’s Investment Guidelines (as defined in Section 9.2(a) below)
and make recommendations to the Board of Directors;



--------------------------------------------------------------------------------

(b) engage and supervise, on the Company’s behalf and at the Company’s expense,
third parties to provide development management, property management, project
management, design and construction services, investment banking services,
financial services, property disposition brokerage services, independent
accounting and auditing services and tax reviews and advice, transfer agent and
registrar services, feasibility studies, appraisals, engineering studies,
environmental property inspections and due diligence services, underwriting
review services, consulting services and all other services reasonably necessary
for Advisor to perform its duties hereunder;

(c) negotiate, on the Company’s behalf, any acquisitions, dispositions,
financings, restructurings or other transactions with sellers, purchasers,
lenders, brokers, agents and other applicable representatives;

(d) coordinate and manage joint ventures with the Company, including monitoring
and enforcing compliance with applicable joint venture or partnership governing
documents;

(e) negotiate, on behalf of the Company, terms of hotel management agreements,
franchise agreements and other contracts or agreements of the Company, and
modifications, extensions, waivers or terminations thereof including, without
limitation, the negotiation and approval of annual operating and capital budgets
thereunder;

(f) on behalf of the Company, enforce, monitor and manage compliance of hotel
management agreements, franchise agreements and other contracts or agreements of
the Company, and modifications, extensions, waivers or terminations thereof;

(g) negotiate, on behalf of the Company, terms of loan documents for the
Company’s financings;

(h) enforce, monitor and manage compliance, on behalf of the Company, loan
documents to which the Company is a party;

(i) administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such periodic reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Code and any regulations or rulings thereunder, the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;

(j) advise and assist in the preparation and filing of all offering documents,
registration statements, prospectuses, proxies, and other forms or documents
filed with the Securities and Exchange Commission (the “SEC”) pursuant to the
Securities Act of 1933, as amended, or any state securities regulators (it being
understood that the Company shall be

 

2



--------------------------------------------------------------------------------

responsible for the content of any and all of its offering documents, SEC
filings or state regulatory filings, including, without limitation, those
filings referred to in subparagraph 2(i) above, and Advisor shall not be held
liable for any costs or liabilities arising out of any misstatements or
omissions in the Company’s offering documents, SEC filings, state regulatory
filings or other filings referred to in subparagraphs 2(i) and (j), whether or
not material, and the Company shall promptly indemnify Advisor for such costs
and liabilities);

(k) retain counsel, consultants and other third party professionals on behalf of
the Company, coordinate, supervise and manage all consultants, third party
professionals and counsel, and investigate, evaluate, negotiate and oversee the
processing of claims by or against the Company;

(l) advise and assist with the Company’s risk management and oversight function;

(m) provide office space, office equipment and personnel necessary for the
performance of services;

(n) perform or supervise the performance of such administrative functions
reasonably necessary for the establishment of bank accounts, related controls,
collection of revenues and the payment of Company debts and obligations;

(o) communicate with the Company’s investors and analysts as required to satisfy
reporting or other requirements of any governing body or exchange on which the
Company’s securities are traded and to maintain effective relations with such
investors;

(p) advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, website and investor relation
services;

(q) counsel the Company regarding qualifying, and maintaining Ashford Prime’s
qualification as a REIT;

(r) assist the Company in complying with all regulatory requirements applicable
to the Company;

(s) counsel the Company in connection with policy decisions to be made by the
Board of Directors;

(t) furnish reports and statistical and economic research to the Company
regarding the Company’s activities, investments, financing and capital market
activities and services performed for the Company by the Advisor;

(u) asset manage and monitor the operating performance of the Company’s real
estate investments, including the management and implementation of capital
improvement programs, pursue property tax appeals (as appropriate), and provide
periodic reports with respect to the Company’s investments to the Board of
Directors, including comparative

 

3



--------------------------------------------------------------------------------

information with respect to such operating performance and budgeted or projected
operating results;

(v) maintain cash in U.S. Treasuries or bank accounts (with the understanding
that Advisor’s duties shall not include providing or assisting in proactive
investment management strategies or investment in securities other than U.S.
Treasuries), and make payment of fees, costs and expenses, or the payment of
distributions to stockholders of the Company;

(w) advise the Company as to its capital structure and capital raising;

(x) take all actions reasonably necessary to enable the Company to comply with
and abide by all applicable laws and regulations in all material respects
subject to the Company providing appropriate, necessary and timely funding of
capital;

(y) provide the Company with an internal audit staff with the ability to satisfy
any applicable regulatory requirements, including, requirements of the New York
Stock Exchange and the SEC, and any additional duties that are determined
reasonably necessary or appropriate by the Company’s audit committee; and

(z) take such other actions and render such other services as may reasonably be
requested by the Company consistent with the purpose of this Agreement and the
aforementioned services.

The Advisor shall make available sufficient experienced and appropriate
personnel to perform the services and functions specified including, without
limitation, the initial positions of the chief executive officer, president,
chief financial officer, chief accounting officer, executive vice
president-asset management, senior vice president-corporate strategy and senior
vice president-finance (collectively, “Executives”) or such positions as Advisor
deems reasonably necessary. The Advisor shall not be obligated to dedicate any
of its officers or other personnel exclusively to the Company nor is the
Advisor, its Affiliates or any of its officers or other employees obligated to
dedicate any specific portion of its or their time to the Company or its
business, except as necessary to perform the services provided above. The
Advisor shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by the Advisor at the Company’s sole cost
and expense. The Advisor may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of any individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization or other entity (each, a “Person”) as the Advisor
deems necessary or advisable in connection with the management and operations of
the Company.

Any waiver, consent, approval, modification, enforcement matter or election
required to be made by the Company under the Mutual Exclusivity Agreement
between the Company, Remington Lodging and Hospitality LLC (“Remington”) and
Monty J. Bennett, dated the date hereof, as the same may be amended from time to
time, or the Master Management Agreement between the Company and Remington,
dated the date hereof, as the same may be amended or

 

4



--------------------------------------------------------------------------------

supplemented from time to time, shall be within the exclusive discretion and
control of a majority of the Independent Directors (or higher vote thresholds
specifically set forth in such agreements) unless specifically delegated to the
Advisor by a majority of the Independent Directors. For purposes of this
Agreement, “Independent Director” shall mean any director of Ashford Prime who,
on the date at issue, is currently serving on the Board of Directors and is
“independent” as determined by application of the current rules and regulations
of the New York Stock Exchange in effect as of the Effective Date of this
Agreement. For purposes of this Agreement, “Affiliate” shall mean a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the Person in question and any
officer, director, trustee, key decision-making employee, stockholder or partner
of any Person referred to in the preceding clause, except that for purposes of
this Agreement, the Company shall not be considered an Affiliate of the Advisor.

Any increase in the scope of duties or services to be provided by the Advisor
must be jointly approved by the Company and the Advisor and will be subject to
additional compensation determined in accordance with the provisions of
Section 6.4 and the process set forth in Section 9.3 below.

3. AUTHORITY OF ADVISOR. Subject to the express limitations set forth in this
Agreement and the continuing authority of the Board of Directors over the
management of the Company, the power to direct the management, operation and
policies of the Company shall be vested in the Advisor. Notwithstanding the
foregoing, all material decisions with respect to annual capital plans, brand
conversions, the commencement or settlement of litigation matters, investment
decisions, capital market transactions, annual budgets and management and
franchise options recommended by the Advisor, including the acquisition, sale,
financing and refinancing of assets, shall be subject to the prior authorization
of the Board of Directors, except to the extent such authority is expressly
delegated by the Board of Directors to the Advisor. Additionally, if the charter
or Maryland General Corporation Law require the prior approval of the Board of
Directors, the Advisor may not take any action on behalf of the Company without
the prior approval of the Board of Directors or duly authorized committees
thereof. In such cases where prior approval is required, the Advisor will
deliver to the Board of Directors such documents and supporting information as
may be reasonably requested by the Board of Directors to evaluate a proposed
investment (and any related financing) or other matter requiring the Board of
Directors’ authorization.

4. BANK ACCOUNTS. The Advisor may establish and maintain, subject to any
applicable conditions or limitations of loan documents applicable to the
Company, one or more bank accounts in its own name for the account of the
Company or in the name of the Company and may collect and deposit into any
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company, under such terms and conditions as the Board of
Directors may approve, provided that no funds shall be comingled with the funds
of the Advisor. The Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board and the independent
auditors of the Company.

5. PAYMENT OF EXPENSES. In addition to the compensation paid to the Advisor
pursuant to Section 6 hereof, the Company shall pay directly or reimburse the
Advisor, on a

 

5



--------------------------------------------------------------------------------

monthly basis, for all of the expenses paid or incurred by the Advisor or its
Affiliates on behalf of the Company or in connection with the services provided
to the Company pursuant to this Agreement, including, but not limited to, tax,
legal, accounting, advisory, investment banking and other third party
professional fees, Board of Directors’ fees, debt service, taxes, insurance
(including errors and omissions insurance and any additional insurance required
by Section 8.2), underwriting, brokerage, reporting, registration, listing fees
and charges, travel and entertainment expenses, conference sponsorships,
transaction diligence and closing costs, dead deal costs, dividends, office
space, the cost of all equity awards or compensation plans established by the
Company, including the value of awards made by the Company to the employees,
officers, Affiliates and representatives of the Advisor, and any other costs
which are reasonably necessary for the performance by the Advisor of its duties
and functions under this Agreement and also including any expenses incurred by
Advisor to comply with new or revised laws or governmental rules or regulations
that impose additional duties on the Company or the Advisor in its capacity as
advisor to the Company, including any personnel costs incurred to satisfy such
additional duties. In addition, the Company shall pay its pro rata share of the
office overhead and administrative expenses of the Advisor incurred in providing
its duties pursuant to this Agreement.

The Advisor shall be responsible for all wages, salaries, cash bonus payments
and benefits related to all employees of the Advisor providing services to the
Company (including any officers of the Company who are also officers of the
Advisor), excluding expenses related to (i) the provision of internal audit
services as described in the next sentence and (ii) equity compensation awarded
by the Company to employees, officers, Affiliates and representatives of the
Advisor pursuant to Section 6(c) below. The Company shall reimburse the Advisor,
on a monthly basis, the Company’s pro-rata portion (as reasonably agreed to
between the Advisor and a majority of the Company’s Independent Directors or
Ashford Prime’s audit committee, chairman of the audit committee or lead
director) of all expenses related to (i) employment of the Advisor’s internal
audit managers and other employees of the Advisor who are actively engaged in
providing internal audit services to the Company, (ii) the reasonable travel and
other out-of-pocket costs of the Advisor relating to the activities of the
Advisor’s internal audit employees and the reasonable third party expenses which
the Advisor incurs, in each case, in connection with providing internal audit
services, and (iii) all reasonable international office expenses, overhead,
personnel costs, travel and other costs directly related to Advisor’s
non-Executive personnel that are located internationally. Such expenses shall
include, but are not limited to, salary, wages, payroll taxes and the cost of
employee benefit plans.

6. COMPENSATION.

6.1 Base Fee. The Company shall pay to the Advisor a quarterly base fee (the
“Base Fee”) payable in arrears in cash, for services provided by the Advisor in
the preceding quarter.

For purposes of this Agreement, the “Base Fee” will be equal to 0.70% per annum
of the Total Enterprise Value of the Company, subject to the payment of a
minimum quarterly base fee (“Minimum Base Fee”), if applicable. For purposes of
this Agreement, “Total Enterprise Value” shall be calculated on a quarterly
basis as (i) the average of the volume-weighted average price

 

6



--------------------------------------------------------------------------------

per share of Ashford Prime’s common stock for each trading day of the preceding
quarter multiplied by the average number of shares of Ashford Prime’s common
stock outstanding during such quarter, on a fully-diluted basis (assuming all
common units and long term incentive partnership units in the Operating
Partnership which have achieved economic parity with common units in the
Operating Partnership have been converted to common stock in the Company), plus
(ii) the quarterly average of the aggregate principal amount of the Company’s
consolidated indebtedness (including the Company’s proportionate share of debt
of any entity that is not consolidated but excluding the Company’s joint venture
partners’ proportionate share of consolidated debt), plus (iii) the quarterly
average of the liquidation value of the Company’s outstanding preferred equity.
The Minimum Base Fee for each quarter will be equal to the greater of (i) 90% of
the Base Fee paid for the same quarter in the prior year and (ii) the G&A Ratio
multiplied by the Company’s Total Enterprise Value. For purposes of this
Agreement, the “G&A Ratio” will be calculated as the simple average of the
ratios of total general and administrative expenses, less any non-cash expenses
but including any dead deal costs, paid in the applicable quarter by each member
of a select peer group set forth in Exhibit A (each, a “Peer Group Member” and
collectively, the “Peer Group”), divided by the total enterprise value of such
Peer Group Member (calculated in the same manner as the Company’s Total
Enterprise Value). The G&A Ratio for each Peer Group Member will be calculated
based on the financial information presented in such Peer Group Member’s Form
10-Q or 10-K periodic filings with the SEC following the end of each quarter.
The Peer Group may be modified from time to time by mutual written agreement of
the Advisor and a majority of the Independent Directors, negotiating in good
faith.

The Base Fee, as calculated above, shall be payable in arrears no later than the
15th day following the end of each quarter (i.e., one-fourth of 0.70% of the
Total Enterprise Value of the Company). The Minimum Base Fee shall be calculated
as soon as practicable following the end of the quarter, and to the extent the
Minimum Base Fee exceeds the Base Fee paid to the Advisor with respect to any
quarter, the Company will pay the Advisor the difference between Minimum Base
Fee and the Base Fee within 5 business days of final calculation of the Minimum
Base Fee.

For purposes of payment of the Base Fee for a partial quarter relating to the
first quarter in which this Agreement is effective or for the last quarter in
which this Agreement is terminated, the Base Fee shall be calculated as 0.70% of
the Total Enterprise Value of the Company, calculated using each trading day of
such partial quarter prior to termination, multiplied by the number of days in
the applicable quarter in which this Agreement is in effect divided by 365 or
366 days, as applicable. The Minimum Base Fee shall be similarly reduced
proportionately based on the number of days in the applicable quarter in which
this Agreement is in effect divided by 365 or 366 days, as applicable.

6.2 Incentive Fee. In each year that the Company’s total shareholder return
exceeds the average total shareholder return for the Peer Group (the “Incentive
Fee Threshold”), the Company shall pay to the Advisor an incentive fee (the
“Incentive Fee”), calculated as set forth in the following paragraph. For
purposes of this Agreement, beginning with the calendar year ending December 31,
2013, the Company’s total shareholder return will be calculated using the
year-end stock price equal to the closing price of Ashford Prime’s common stock
on the last

 

7



--------------------------------------------------------------------------------

trading day of the year, assuming all dividends on the common stock are
reinvested into additional shares of Ashford Prime common stock as compared to
the closing stock price of Ashford Prime’s common stock on the last trading day
of the prior year. The average total shareholder return for each Peer Group
Member will be calculated in the same manner, and the average for the Peer Group
will be the simple average of the total shareholder return for each Peer Group
Member. For the purposes of calculating the Company’s total shareholder return
for the year ending December 31, 2013, the starting price of the Company’s
common stock will be based on the closing price of the Company’s common stock on
the first trading day on which the Company’s common stock is listed and
available for trading on the New York Stock Exchange or other national
securities exchange, and for each Peer Group Member, the starting price will be
based on the closing price of such company’s common stock on the same day.

If the Company’s total shareholder return exceeds the Incentive Fee Threshold
with respect to any calendar year (or stub period), the annual Incentive Fee
payable to the Advisor for such calendar year (or stub period) shall be
calculated, for each year (or stub period) beginning with the stub period ending
December 31, 2013, as (i) 10% of the amount (expressed as a percentage) by which
the Company’s annual total shareholder return exceeds the Incentive Fee
Threshold, multiplied by (ii) the Fully Diluted Equity Value (defined below) of
the Company at December 31 of such calendar year; provided, for the stub period
ending December 31, 2013, the product from the preceding calculation shall be
reduced proportionately based on the number of days in which this Agreement is
in effect for the calendar year 2013 divided by 365 days. The Company’s “Fully
Diluted Equity Value” shall be calculated by assuming that all units in the
Operating Partnership, including long term incentive partnership units of the
Operating Partnership that have achieved economic parity with the common units
of the Operating Partnership, if any, are converted into common stock and that
the per share value of each share of our common stock is equal to the closing
price of the Company’s common stock on the last trading day of the year.

If this Agreement is terminated on a day other than the last trading day of a
calendar year, then the Company’s total shareholder return, the Incentive Fee
Threshold and the total shareholder return for each Peer Group Member will be
calculated using the stock price of Ashford Prime’s common stock and each Peer
Group Member’s common stock closing price on the last trading day immediately
preceding the date of termination of this Agreement.

The Incentive Fee, if any, shall be payable in arrears on an annual basis, on or
before January 15 following each year or on the date of termination of this
Agreement, if applicable. Except in the case when the Incentive Fee is payable
on the date of termination of this Agreement, up to 50% of the Incentive Fee may
be paid by the Company, at the option of the Company, in shares of common stock
of Ashford Prime or common units of the Operating Partnership, with the balance
payable in cash, unless at the time for payment of the Incentive Fee, the
Advisor (or its Affiliates) owns common stock or common units in an amount
(determined with reference to the closing price of the Company’s common stock on
the last trading day of the year or stub period) greater than or equal to three
times the Base Fee for the preceding four quarters (the “Base Fee Limitation”).
If the Advisor owns common stock or common units in an amount more than the Base
Fee Limitation, then the entire Incentive Fee shall be paid by the Company in
cash.

 

8



--------------------------------------------------------------------------------

6.3 Equity Compensation. To incentivize employees, officers, consultants,
non-employee directors, Affiliates or representatives of the Advisor to achieve
goals and business objectives of the Company, as established by the Board of
Directors, in addition to the Base Fee and the Incentive Fee set forth above,
the Board of Directors will have the authority to and shall make recommendations
of annual equity awards to the Advisor or directly to employees, officers,
consultants, non-employee directors, Affiliates or representatives of the
Advisor, based on the achievement by the Company of certain financial or other
objectives established by the Board of Directors.

The Company, at its option, may choose to issue such compensation in the form of
equity awards in Ashford Prime or the Operating Partnership, unless and to the
extent that receipt of such equity awards would adversely affect the Company’s
status as a REIT, in which case, the equity awards shall be limited to equity
awards in the Operating Partnership. For a period of one year from the date of
issuance, any such equity awards in the Operating Partnership shall not be
transferable, except by operation of law, without the written consent of the
General Partner which consent may be withheld in the sole and absolute
discretion of the General Partner; provided, however, the Advisor may assign,
without the consent of the General Partner, such equity awards to employees,
officers, consultants, non-employees, directors, Affiliates or representatives
of Advisor provided the one-year restriction on transfer shall remain applicable
to such assignee. In addition, except as expressly provided above, any transfer
of such equity awards at any time must comply with the transfer restrictions of
Ashford Prime OP’s partnership agreement or the Company’s charter and bylaws, as
applicable.

6.4 Additional Services. If, and to the extent that, the Company requests the
Advisor to render services on behalf of the Company other than those required to
be rendered by the Advisor under this Agreement, such additional services shall
be compensated separately at Market Rates as determined in accordance with the
process set forth in Section 9.3 below.

7. LIMITATION ON ACTIVITIES. Notwithstanding anything in this Agreement to the
contrary, the Advisor shall not take any action (unless directed by the Board of
Directors, in which case the Company shall indemnify and hold harmless Advisor
and each of its officers, directors, employees, members, managers, agents and
representatives, from and against any and all claims, liabilities, costs and
expenses threatened or incurred by Advisor or any other indemnified person,
which, directly or indirectly, results from the Advisor following the directive
of the Board of Directors), which would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, (c) knowingly and intentionally violate any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Company (provided that without adequate assurance of funding by the
Company necessary for compliance, Advisor shall not be responsible for such
violations and the Company shall indemnify and hold harmless Advisor and each of
its officers, directors, employees, members, managers, agents and
representatives, from and against all claims, liabilities, costs and expenses
threatened or incurred by Advisor, directly or indirectly, as a result of the
Company’s failure to timely fund adequate capital to comply with any applicable
law, rule or regulation), (d) violate any of the rules or regulations of any

 

9



--------------------------------------------------------------------------------

exchange on which the Company’s securities are listed or (e) violate the
Company’s charter, bylaws or resolutions of the Board of Directors, all as in
effect from time to time.

The Advisor acknowledges receipt of the Company’s Code of Business Conduct and
Ethics, Code of Conduct for CEO, CFO and CAO, and Policy on Insider Training,
and agrees to require its employees who provide services to the Company to
comply with such codes and policies.

8. LIMITATION OF LIABILITY AND INDEMNIFICATION.

8.1 Limitation on Liability. The Advisor shall have no responsibility other than
to render the services and take the actions described herein in good faith and
with the exercise of due care and shall not be responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation of the Advisor. The Advisor (including its officers, directors,
managers, employees and members) will not be liable for any act or omission by
the Advisor (or its officers, directors, managers, employees and members)
performed in accordance with and pursuant to this Agreement, except by reason of
acts constituting gross negligence, bad faith, willful misconduct or reckless
disregard of its duties under this Agreement.

8.2 Insurance Coverage of the Advisor. The Advisor shall maintain errors and
omissions insurance coverage and other insurance coverage in amounts which are
customarily carried by asset managers performing functions similar to those of
the Advisor under this Agreement. No fidelity bond shall be required.

8.3 Indemnification.

(a) The Company shall reimburse, indemnify and hold harmless the Advisor and its
partners, directors, officers, stockholders, managers, members, agents,
employees and each other Person, if any, controlling the Advisor (each, an
“Advisor Indemnified Party”), to the full extent lawful, from and against any
and all losses, claims, damages or liabilities of any nature whatsoever
(“Losses”) with respect to or arising from any acts or omission of the Advisor
(including ordinary negligence) in its capacity as such, except with respect to
losses, claims, damages or liabilities with respect to or arising out of such
Advisor Indemnified Party’s gross negligence, bad faith or willful misconduct,
or reckless disregard of its duties under this Agreement.

(b) The Advisor shall reimburse, indemnify and hold harmless the Company, and
its partners, directors, officers, stockholders, managers, members, agents,
employees and each other Person, if any, controlling the Company (each, a
“Company Indemnified Party”; Advisor Indemnified Party and Company Indemnified
Party are each sometimes hereinafter referred to as an “Indemnified Party”) of
and from any and all Losses in respect of or arising from (i) any acts or
omissions of the Advisor constituting bad faith, willful misconduct, gross
negligence or reckless disregard of duties of the Advisor under this Agreement
or (ii) any claims by the Advisor’s employees relating to the terms and
conditions of their employment by the Advisor.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the indemnification provisions in Section 8.3(a) and
Section 8.3(b) above, indemnification will not be allowed for any liability
arising from or out of a violation of state or federal securities laws by an
Indemnified Party. Indemnification will be allowed for settlements and related
expenses of lawsuits alleging securities law violations, and for expenses
incurred in successfully defending such lawsuits, provided that a court either
(i) approves the settlement and finds that indemnification of the settlement and
related costs should be made, or (ii) approves indemnification of litigation
costs if a successful defense is made. If indemnification is unavailable as a
result of this Section 8.3(c), the indemnifying party shall contribute to the
aggregate losses, claims, damages or liabilities to which the Indemnified Party
may be subject in such amount as is appropriate to reflect the relative benefits
received by each of the indemnifying party and the party seeking contribution on
the one hand and the relative faults of the indemnifying party and the party
seeking contribution on the other, as well as any other relevant equitable
considerations.

(d) Promptly after receipt by an Indemnified Party of notice of the commencement
of any action, such Indemnified Party shall, if a claim in respect thereof is to
be made pursuant hereto, notify the indemnifying party in writing of the
commencement thereof; but the omission to so notify the indemnifying party shall
not relieve it from any liability that it may have to any Indemnified Party
pursuant to this Section 8.3. In case any such action shall be brought against
an Indemnified Party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof,
with counsel satisfactory to such Indemnified Party and, after notice from the
indemnifying party to such Indemnified Party of its election to assume the
defense thereof, the indemnifying party shall not be liable to such Indemnified
Party under Section 8.3(a) or (b) hereof, as applicable, for any legal expenses
of other counsel or any of the expenses, in each case subsequently incurred by
such Indemnified Party, unless (i) the indemnifying party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and Indemnified Party and representation of both
parties by the same counsel would be inappropriate in the reasonable opinion of
the Indemnified Party, due to actual or potential differing interests between
them. The obligations of the indemnifying party under this Section 8.3 shall be
in addition to any liability which the indemnifying party otherwise may have.

(e) The Company shall be required to advance funds to an Indemnified Party for
legal expenses and other costs incurred as a result of any legal action or
proceeding if a claim in respect thereof is to be made pursuant hereto and if
requested by such Indemnified Party if (i) such suit, action or proceeding
relates to or arises out of, or is alleged to relate to or arise out of or has
been caused or alleged to have been caused in whole or in part by, any action or
inaction on the part of the Indemnified Party in the performance of its duties
or provision of its services on behalf of the Company; and (ii) the Indemnified
Party undertakes to repay any funds advanced pursuant to this Section 8.3(3) in
cases in which such Indemnified Party would not be entitled to indemnification
under Section 8.3(a). If advances are required under this Section 8.3(3), the
Indemnified Party shall furnish the Company with an undertaking as set forth in
clause (ii) of the preceding sentence and shall thereafter have the right to
bill the Company

 

11



--------------------------------------------------------------------------------

for, or otherwise require the Company to pay, at any time and from time to time
after such Indemnified Party shall become obligated to make payment therefor,
any and all reasonable amounts for which such Indemnified Party is entitled to
indemnification under Section 8.3, and the Company shall pay the same within
thirty (30) days after request for payment. In the event that a determination is
made by a court of competent jurisdiction or an arbitrator that the Company is
not so obligated in respect of any amount paid by it to a particular Indemnified
Party, such Indemnified Party will refund such amount within sixty (60) days of
such determination, and in the event that a determination by a court of
competent jurisdiction or an arbitrator is made that the Company is so obligated
in respect to any amount not paid by the Company to a particular Indemnified
Party, the Company will pay such amount to such Indemnified Party within thirty
(30) days of such final determination, in either case together with interest at
the current prime rate plus two percent (2%) from the date paid until repaid or
the date it was obligated to be paid until the date actually paid.

9. RELATIONSHIP OF ADVISOR AND COMPANY.

9.1 Relationship.

(a) The Company and the Advisor are not partners or joint venturers with each
other, and nothing in this Agreement shall be construed to make them such
partners or joint venturers. Nothing herein contained shall prevent the Advisor
from engaging in other activities, including, without limitation, the rendering
of advice to other Persons (including other REITs) and to the management of
Ashford Hospitality Trust, Inc. (“Ashford Trust”), the Advisor’s parent, or
other programs advised, sponsored or organized by the Advisor or its Affiliates.
Notwithstanding the preceding sentence, the Advisor may not act as an external
advisor for an entity with Investment Guidelines substantially similar to the
Company’s Initial Investment Guidelines (as set forth in Section 9.2(a) below);
provided, however, that if the Company revises its Investment Guidelines, the
Advisor will not be restricted from advising other Persons with Investment
Guidelines that conflict with the Investment Guidelines of the Company. The
Company shall not revise its Investment Guidelines to be directly competitive
with all or any portion of the Investment Guidelines of Ashford Trust as of the
date hereof. The Company acknowledges that Ashford Trust’s investment guidelines
as of the date hereof include all segments of the hospitality industry
(including, without limitation, direct, joint venture and debt investments in
hotels, condo-hotels, time-shares and other hospitality related assets), with
RevPAR criteria less than two times the then-current U.S. average RevPAR, and
the Company further acknowledges that any subsequent change to Ashford Trust’s
Investment Guidelines, including in connection with any future spin-off,
carve-out, split-off or other consummation of a transfer of a division or subset
of assets for the purpose of forming a joint venture, a newly created private
platform or a new publicly traded company will not have any impact on or change
the “Investment Guidelines of Ashford Trust as of the date hereof” for purposes
of enforcing this Section 9. Except as described in this Section 9.1, this
Agreement shall not limit or restrict the right of any manager, director,
officer, employee or equityholder of the Advisor or its Affiliates to engage in
any other business or to render services of any kind to any other Person. The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. While the

 

12



--------------------------------------------------------------------------------

information and recommendations provided to the Company shall, in the Advisor’s
reasonable and good faith judgment, be appropriate under the circumstances, they
may be different from those supplied to other persons.

(b) To the extent the Advisor deems an investment opportunity suitable for
recommendation, the Advisor must present any such individual investment
opportunity that satisfies the Company’s Initial Investment Guidelines (as set
forth and subject to the limitations in Section 9.2 below) to the Company, and
the Board of Directors will have 10 business days to accept such opportunity
prior to it being available to Ashford Trust or any other Person advised by the
Advisor. Except as set forth in the preceding sentence, the Company recognizes
that it is not entitled to preferential treatment and is only entitled to
equitable treatment in receiving information, recommendations and other
services. The Company shall have the benefit of the Advisor’s best judgment and
effort, and the Advisor shall not undertake any activities that, in its good
faith judgment, will materially and adversely affect the performance of its
obligations under this Agreement.

(c) The parties hereto agree and acknowledge that each of the Company, the
Advisor and Ashford Trust, as well as other companies that the Advisor may
advise in the future, may benefit from the strategic relationships between such
companies and accordingly intend to cooperate to achieve results that are in the
best interests of each such entities’ respective shareholders. From time to
time, as may be determined by the independent directors of the Advisor, the
Company, Ashford Trust and any other company subsequently advised by the
Advisor, each such entity may provide financial accommodations, guaranties,
back-stop guaranties, and other forms of financial assistance to the other
entities on terms that the respective Independent Directors determine to be fair
and reasonable.

9.2 Conflicts of Interest.

(a) To minimize conflicts with Ashford Trust and the Company, both of which are
advised by the Advisor, Ashford Trust and the Company have identified the asset
type that such party intends to select as its principal investment focus and to
set parameters for its real estate investments, including parameters primarily
relating to RevPAR, segments, markets and other factors or financial metrics.
The asset type, together with the relevant parameters for investments are
referred to as such Person’s “Investment Guidelines,” and the “Initial
Investment Guidelines” of the Company are the Investment Guidelines of the
Company as set forth below. The Board of Directors may modify or supplement,
after consultation with Advisor, the Company’s Investment Guidelines upon
written notice to the Advisor from time to time (subject, however, to the
prohibition in Section 9.1(a) restricting the Company from changing its Initial
Investment Guidelines to be directly competitive with all or any portion of
Ashford Trust’s Investment Guidelines as of the date hereof). As of the
Effective Date, the Advisor is a subsidiary of Ashford Trust and advises Ashford
Trust, and also, commencing on the Effective Date, advises the Company. The
Advisor may enter into an advising relationship with additional companies in the
future, subject to the restrictions set forth in Section 9.1(a). The Company
hereby declares its Initial Investment Guidelines to be hotel real estate assets
primarily consisting of equity or ownership interests, as well as debt
investments when such debt is acquired with the intent of obtaining an equity or
ownership interest, in:

 

13



--------------------------------------------------------------------------------

  (i) full service and urban select service hotels with trailing twelve
(12) month average RevPAR or anticipated twelve (12) month average RevPAR of at
least twice the then-current U.S. national average RevPAR for all hotels as
determined with reference to the most current Smith Travel Research reports,
generally in the 20 most populous metropolitan statistical areas, as estimated
by the United States Census Bureau and delineated by the U.S. Office of
Management and Budget;

 

  (ii) upscale, upper-upscale and luxury hotels meeting the RevPAR criteria set
forth in clause (i) above and situated in markets that may be generally
recognized as resort markets; and

 

  (iii) international hospitality assets predominantly focused in areas that are
general destinations or in close proximity to major transportation hubs or
business centers, such that the area serves as a significant entry or departure
point to a foreign country or region of a foreign country for business or
leisure travelers and meet the RevPAR criteria set forth in clause (i) above
(after any applicable currency conversion to U.S. dollars).

When determining whether an asset satisfies the Company’s Investment Guidelines,
the Advisor shall make a good faith determination of projected RevPAR, taking
into account historical RevPAR as well as such additional considerations as
conversions or reposition of assets, capital plans, brand changes and other
factors that may reasonably be forecasted to raise RevPAR after stabilization of
such initiative.

(b) If the Company materially modifies its Initial Investment Guidelines set
forth in Section 9.2(a) above without the written consent of the Advisor, the
Advisor will not have an obligation to present investment opportunities to the
Company as set forth in Section 9.1(b) above at any time thereafter, regardless
of any subsequent modifications by the Company to its Investment Guidelines.
Instead, the Adviser shall use its best judgment in determining how to allocate
investment opportunities to Persons (including Ashford Trust and the Company)
which Advisor advises, taking into account such factors as the Advisor deems
relevant, in its discretion, subject to any then existing or future obligations
that the Advisor may have to other Persons. The Company acknowledges that if it
materially modifies its Initial Investment Guidelines, it will not be entitled
to preferential treatment from the Advisor and only will be entitled to the
Advisor’s best judgment in allocating investment opportunities.

(c) In the event that the Advisor obtains a portfolio acquisition opportunity
composed of asset types that satisfies the Initial Investment Guidelines of the
Company and Ashford Trust or, as applicable, one or more other Persons managed
by the Advisor, the Advisor will endeavor in its good faith judgment to present
such opportunity to the Board of Directors, Ashford Trust and, if applicable,
such other Person(s) to the extent the portfolio can be reasonably divided by
asset type and acquired on the basis of such asset types in satisfaction of each
Person’s Investment Guidelines. If the board of directors of Ashford Trust, the
Board of Directors and, if applicable, such other Person(s) approve its portion
of such acquisition, Ashford Trust, the Company and, if applicable, such other
Person(s) will cooperate in good

 

14



--------------------------------------------------------------------------------

faith in completing the acquisition of the portfolio. If the portfolio cannot be
reasonably separated by asset type, the Advisor shall allocate portfolio
investment opportunities between the Company, Ashford Trust and, if applicable,
other Persons advised by the Advisor, in a fair and equitable manner consistent
with the investment objectives of the Company, Ashford Trust and, if applicable,
other Persons advised by the Advisor. In making this determination, the Advisor
will consider, in its sole discretion, the Investment Guidelines and investment
strategy of each entity with respect to the acquisition of properties, portfolio
concentrations, tax consequences, regulatory restrictions, liquidity
requirements, leverage and other factors deemed appropriate by the Advisor.
Notwithstanding the foregoing, if the Company materially modifies its Initial
Investment Guidelines set forth in Section 9.2(a) above without the written
consent of the Advisor, the Advisor will not have an obligation to present
portfolio acquisition opportunities to the Company as set forth in this
Section 9.2(c) at any time thereafter, regardless of any subsequent
modifications by the Company to its Investment Guidelines. Instead, the Adviser
shall use its best judgment in determining how to allocate such portfolio
investment opportunities to Persons (including Ashford Trust and the Company)
which Advisor advises, taking into account such factors as the Advisor deems
relevant, in its discretion, subject to any then existing or future obligations
that the Advisor may have to other Persons. In making the allocation
determination with respect to any portfolio opportunity, the Advisor will have
no obligation to make any such portfolio investment opportunity available to the
Company.

9.3 Exclusive Provider of Products or Services. At any time the Company desires
to engage a third party for the performance of services or delivery of products
and provided that the Company has the right to control the decision on the award
of the applicable contract, the Advisor shall have the exclusive right to
provide such service or product at market rates for the provision of such
services (“Market Rates”). For purposes of this Agreement, Market Rates shall be
determined by reference to fees charged by third party providers who are not
discounting such fees as a result of fees generated from other sources.

If the Company, after consultation with the Advisor, intends to solicit bids or
enter the market for a particular service or product, the Company shall afford
the Advisor the opportunity to provide such service or product. In any event,
the Advisor shall be provided at least 20 days to elect to provide such service
or product at Market Rates. If a majority of the Independent Directors of the
Company affirmatively vote that the proposed pricing of the Advisor is not at
Market Rates, then the Company and Advisor shall engage a consultant acceptable
to the parties to determine the Market Rate for such services. If the
consultant’s opinion reflects fees lower than the pricing proposed by the
Advisor, the Advisor will pay the expenses of the Consultant and shall have the
option to provide the services or product at the Market Rate as determined by
the consultant. If the Consultant determines that the proposed pricing by the
Advisor is at or below Market Rates, then the Company shall pay the expenses of
the Consultant and shall engage Advisor at the Market Rate as determined by the
consultant.

9.4 The Ashford Name. The Advisor and its Affiliates have a proprietary interest
in the trademarked “Ashford” name and logo. The Advisor hereby grants to the
Company a non-transferable, non-assignable, non-exclusive royalty-free right and
license to use the “Ashford” name and logo during the term of this Agreement.
Accordingly, and in recognition

 

15



--------------------------------------------------------------------------------

of this right, if at any time the Company ceases to retain the Advisor or one of
its Affiliates to perform advisory services for the Company, the Company will,
within 60 days after receipt of written request from the Advisor, cease to
conduct business under or use the name “Ashford” or any derivative thereof and
the Company shall change its name and the names of any of its subsidiaries to a
name that does not contain the name “Ashford” or any other word or words that
might, in the reasonable discretion of the Advisor, be susceptible of indication
of some form of relationship between the Company and the Advisor or any its
Affiliates. At such time, the Company will also make any changes to any
trademarks, servicemarks, logos, or other marks necessary to remove any
references to the word “Ashford.” Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Ashford” as a part of their name and
using the “Ashford” logo, all without the need for any consent (and without the
right to object thereto) by the Company.

10. BOOKS AND RECORDS. All books and records compiled by the Advisor in the
course of discharging its responsibilities under this Agreement shall be the
property of the Company and shall be delivered by the Advisor to the Company
immediately upon any termination of this Agreement regardless of the grounds for
such termination (including, but not limited to, a breach by the Company of this
Agreement); provided, however, that the Advisor shall have reasonable access to
such books and records to the extent reasonably necessary in connection with the
conduct of its services hereunder. The Advisor shall not maintain or assert any
lien against or upon any of the books and records. During the term of this
Agreement, the books and records of the Company maintained by the Advisor shall
be accessible for inspection by any designated representative of the Company
upon reasonable advance notice and during normal business hours.

11. CONFIDENTIALITY. The Advisor shall keep confidential any and all non-public
information (“Confidential Information”), written or oral, obtained by it in
connection with the performance of services to the Company except that the
Advisor may share such Confidential Information (i) with Affiliates, officers,
directors, employees, agents and other parties who need such Confidential
Information for the Advisor to be able to perform its duties hereunder,
(ii) with appraisers, lenders, bankers and other parties as necessary in the
ordinary course of the Company’s business, (iii) in connection with any
governmental or regulatory filings of the Company, filings with the New York
Stock Exchange or other applicable securities exchanges or markets, or
disclosure or presentations to Company investors (subject to compliance with
Regulation FD), (iv) with governmental officials having jurisdiction over the
Company and (v) as required by law.

Nothing will prevent the Advisor from disclosing Confidential Information
(i) upon the order of any court or administrative agency, (ii) upon the request
or demand of, or pursuant to any law or regulation to, any regulatory agency or
authority, (iii) to the extent reasonably required in connection with the
exercise of any remedy under this Agreement, or (iv) to the Advisor’s legal
counsel or independent auditors; provided, however that with respect to (i) and

 

16



--------------------------------------------------------------------------------

(ii), so long as legally permissible, the Advisor will give notice to the
Company so that the Company may seek, at its sole expense, an appropriate
protective order or waiver.

For purposes of this Agreement, Confidential Information shall not include
(i) information that is available to the public from a source other than the
Advisor, (ii) information that is released in writing by the Company to the
public or to persons who are not under similar obligations of confidentiality to
the Company, or (iii) information that is obtained by the Advisor from a
third-party which, to the best of the Advisor’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence.

12. TERM AND TERMINATION.

(a) This Agreement shall have an initial term of five (5) years from the
Effective Date and shall be automatically extended for successive one year terms
thereafter without further action by either the Company or the Advisor unless
earlier terminated, as provided herein. This Agreement shall be automatically
renewed for additional one (1) year terms commencing on the 5th anniversary of
the Effective Date unless:

 

  (i) the Advisor gives written notice to the Company of termination at least
180 days prior to the expiration of the then current term; or

 

  (ii) the Company gives written notice to the Advisor of termination (a
“Termination Notice”) at least 180 days prior to the expiration of the then
current term; provided, however, that any such termination must receive the
affirmative vote of at least two-thirds of the Independent Directors of the
Company based on a good faith finding that either (A) there has been
unsatisfactory performance by the Advisor that is materially detrimental to the
Company and its subsidiaries taken as a whole, or (B) the Base Fee and/or
Incentive Fee is not fair (and the Advisor does not offer to negotiate a lower
fee that at least two-thirds of the Independent Directors of the Company
determines is fair.)

If the reason for non-renewal specified by the Company in its Termination Notice
is (ii)(B) above, then the Advisor may, at its option, provide a notice of
proposal to renegotiate the Base Fee and Incentive Fees (a “Renegotiation
Proposal”) not less than 150 days prior to the pending termination date.
Thereupon, each party shall use its commercially reasonable efforts to negotiate
in good faith to find a resolution on fees within 120 days following the
Company’s receipt of the Renegotiation Proposal. If a resolution is achieved
between the Advisor and at least two-thirds of the Independent Directors of the
Company within the 120 day period, then the Advisory Agreement shall continue in
full force and effect with modification only to the agreed upon Base Fee and/or
Incentive Fee.

(b) The Advisor may also, at any time, terminate this Agreement upon a default
by the Company in the performance or observance of any material term, condition
or

 

17



--------------------------------------------------------------------------------

covenant under this Agreement; provided, however, that the Advisor must, before
terminating this Agreement, give written notice of the default to the Company
and provide the Company with an opportunity to cure the default within 45 days,
or if such cure is not reasonably susceptible to cure within 45 days, such
additional cure period as is necessary to cure the default so long as the
Company is diligently and in good faith pursuing such cure and the additional
cure period does not exceed 90 days.

(c) The Company may also, at any time, terminate this Agreement:

 

  (i) upon a default by the Advisor in the performance or observance of any
material term, condition or covenant under this Agreement; provided, however,
that the Company must, before terminating this Agreement, give written notice of
the default to the Advisor and provide the Advisor with an opportunity to cure
the default within 45 days, or if such cure is not reasonably susceptible to
cure within 45 days, such additional cure period as is reasonably necessary to
cure the default so long as the Advisor is diligently and in good faith pursuing
such cure and the additional cure period does not exceed 90 days.

 

  (ii) immediately upon providing written notice to the Advisor following an
event rendering the Advisor insolvent (an “Insolvency Event”); provided the
Advisor shall notify the Company no later than 30 days following the Advisor’s
knowledge of an Insolvency Event. For purposes of this Agreement, an Insolvency
Event is any occurrence in which the Advisor shall (A) authorize or agree to the
commencement of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, receivership or other similar law now or hereafter in
effect or the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, (B) make a
general assignment for the benefit of its creditors, (C) have an involuntary or
other proceeding commenced against it seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or thereafter in effect, and such involuntary case or
other proceeding shall remain undismissed and unstayed for a period exceeding
sixty (60) days or (D) commence an action for dissolution.

 

  (iii) immediately upon providing written notice to the Advisor, following the
advisor’s conviction (including a plea or nolo contendere) of a felony;

 

  (iv)

immediately upon providing written notice to the Advisor, if the Advisor commits
an act of fraud against the Company, misappropriates the funds of the Company or
acts in a manner constituting willful misconduct, gross negligence or reckless
disregard in the performance of its material duties under this Agreement
(including a failure to act); provided, however, that if any such actions or
omissions described in this Section 12(c)(iv) are

 

18



--------------------------------------------------------------------------------

  caused by an employee and/or an officer of the Advisor (or an Affiliate of the
Advisor) and the Advisor takes all reasonable necessary and appropriate action
against such person and cures the damage caused by such actions or omissions
within 45 days of the Advisor’s actual knowledge of its commission or omission,
the Company will not have the right to terminate this Agreement pursuant to this
Section 12(c)(iv); and

 

  (v) immediately upon providing written notice to the Advisor following an
Advisor Change of Control unless such Advisor Change of Control constitutes a
permissible assignment under Section 14 hereof.

“Advisor Change of Control” shall be deemed to have occurred upon any of the
following events affecting Ashford Trust or Advisor; provided, however, if
Advisor is no longer a subsidiary of Ashford Trust as a result of a permitted
assignment under Section 14 hereof or otherwise through a transaction not
constituting an Advisor Change of Control, then an Advisor Change of Control
shall be deemed to have occurred upon any of the following events that affect
Advisor only (and no Advisor Change of Control shall be deemed to have occurred
if such event affects Ashford Trust):

 

  A.

any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of the Exchange Act) other than (A) Ashford Trust, the Advisor or any of
their respective subsidiaries, (B) any employee benefit plan of Ashford Trust,
the Advisor or any of their respective subsidiaries, (C) Remington or any
Affiliate of Remington, (D) a company owned, directly or indirectly, by
stockholders of Ashford Trust or the Advisor in substantially the same
proportions as their ownership of Ashford Trust or the Advisor, as applicable,
or (E) an underwriter temporarily holding securities pursuant to an offering of
such securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of Ashford Trust or the
Advisor representing 35% or more of the shares of voting stock of Ashford Trust
or the Advisor, as applicable, then outstanding; provided, however, if any of
the Chief Executive Officer, President, Chief Operating Officer, or Chief
Financial Officer of the Advisor or Ashford Trust, as applicable, immediately
before the event (collectively, the “Advisor Key Officers”) remain in such
capacity or similar capacity with the Advisor or Ashford Trust, as applicable,
immediately after the event, or if a majority of the board of directors of
Advisor or Ashford Trust, as applicable, immediately before the event remain on
the board of directors of Advisor or

 

19



--------------------------------------------------------------------------------

  Ashford Trust, as applicable, immediately after the event, then no Advisor
Change of Control shall be deemed to have occurred;

 

  B. the consummation of any merger, organization, business combination or
consolidation of Ashford Trust or the Advisor, as applicable, or one of its
respective subsidiaries, as applicable, with or into any other company, other
than a merger, reorganization, business combination or consolidation which would
result in the holders of the voting securities of Ashford Trust or the Advisor,
as applicable, outstanding immediately prior thereto holding securities which
represent immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of Ashford Trust or the Advisor, as applicable, or the surviving
company or the parent of such surviving company, provided, however, if any of
the Advisor Key Officers remain in such capacity or similar capacity with the
Advisor, Ashford Trust or surviving entity immediately after the event, or if a
majority of the board of directors of Advisor or Ashford Trust, as applicable,
immediately before the event remain on the board of directors of Advisor,
Ashford Trust or surviving entity immediately after the event, then no Advisor
Change of Control shall be deemed to have occurred; or

 

  C. the consummation of a sale or disposition by Ashford Trust or the Advisor,
as applicable, of all or substantially all of such entity’s assets, other than a
sale or disposition if the holders of the voting securities of such entity
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquiror, or parent of the acquiror, of such assets provided,
however, if any of the Advisor Key Officers remain in such capacity or similar
capacity with the Advisor, Ashford Trust or acquiring entity immediately after
the event, or if a majority of the board of directors of Advisor, Ashford Trust
or acquiring entity immediately before the event remain on the board of
directors of Advisor or Ashford Trust, as applicable, immediately after the
event, then no Advisor Change of Control shall be deemed to have occurred.

(d) Upon any termination of this Agreement (including a termination pursuant to
Section 16 hereof), the parties shall have the following obligations
(“Termination Obligations”):

 

20



--------------------------------------------------------------------------------

  (i) The Company shall pay all Base Fees, Incentive Fees and expense
reimbursements due and owing through the date of termination (collectively,
“Accrued Fees”).

 

  (ii) Upon any termination pursuant to Section 12(a)(ii), based on
unsatisfactory performance by the Advisor or unfair fees with no resolution
within the time period set forth in Section 12(a)(ii), the Company shall pay a
termination fee equal to three (3) times the sum of the average annual Base Fee
and average annual Incentive Fee over the 24 calendar months preceding
termination (a “Termination Fee”). The Termination Fee, if any, shall be payable
to the Advisor on or before the termination date of this Agreement.

 

  (iii) In the event of any termination of this Agreement, the Company (and any
of its Affiliates) shall not, without the consent of the Advisor, solicit for
employment, employ or otherwise retain (directly or indirectly) any employee of
the Advisor (or any of its Affiliates) for a period of two years.

 

  (iv) Immediately upon termination, the Advisor shall promptly (a) pay over all
money collected and held for the account of the Company, provided that the
Advisor shall be permitted to deduct any Accrued Fees in lieu of receiving
payment for such Accrued Fees pursuant to Section 12(d)(i); (b) deliver a full
accounting of all accounts held by the Advisor in the name of or on behalf of
the Company; (c) deliver all property, documents, files, contracts and assets of
the Company to the Company; and (d) cooperate with and assist the Company in
executing an orderly transition of the management of the company’s assets to a
new advisor.

(e) The following Sections, including the rights and obligations contained
therein, shall survive the termination of this Agreement:

 

  (i) The parties’ Termination Obligations pursuant to Section 12(d) and the
obligations pursuant to Section 16;

 

  (ii) The Advisor’s confidentiality obligations pursuant to Section 11;

 

  (iii) The limitation of the Advisor’s liability pursuant to Section 8.1;

 

  (iv) The parties’ indemnification obligations pursuant to Section 8.3; and

 

  (v) The Company’s obligations to cease using the trademarked name “Ashford”
and other obligations pursuant to Section 9.4.

13. NOTICES. Any notices, instructions or other communications required or
contemplated by this Agreement shall be deemed to have been properly given and
to be effective

 

21



--------------------------------------------------------------------------------

upon delivery if delivered in person, sent electronically or upon receipt if
sent by courier service. All such communications to the Company shall be
addressed as follows:

Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attn: Chief Executive Officer

With a copy to:

Ashford Hospitality Prime, Inc.

14185 Dallas Parkway, Suite 110

Dallas, TX 75254

Attn: General Counsel

All such communications to the Advisor shall be addressed as follows:

Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attn: Chief Executive Officer

With a copy to:

Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attn: General Counsel

Either party hereto may designate a different address by written notice to the
other party delivered in accordance with this Section 13.

14. DELEGATION OF RESPONSIBILITY AND ASSIGNMENT.

(a) Notwithstanding anything in this Agreement, the Advisor shall have the power
to delegate all or any part of its rights and powers to manage and control the
business and affairs of the Company to such officers, employees, Affiliates,
agents and representatives of the Advisor or the Company as it may deem
appropriate. Any authority delegated by the Advisor to any other person shall be
subject to the limitations on the rights and powers of the Advisor specifically
set forth in this Agreement or the charter of the Company.

The Advisor may assign this Agreement to any Affiliate that remains under the
control of Ashford Trust without the consent of the Company. The Advisor may
also assign this Agreement to a newly formed publicly traded company without
Company approval in connection with a spin-off, carve-out, split-off or
distribution to the Advisor’s or Ashford Trust’s stockholders.

 

22



--------------------------------------------------------------------------------

(b) The Company may not assign this Agreement without the prior written consent
of the Advisor, except in the case of assignment by the Company to another REIT
or other organization that is a successor, by merger, consolidation, purchase of
assets, or other similar transaction, to the Company.

15. FUTURE SPIN-OFF BY THE COMPANY. If the Company elects to spin-off,
carve-out, split-off or otherwise consummate a transfer of a division or subset
of assets for the purpose of forming a joint venture, a newly created private
platform or a new publicly traded company to hold such division or subset of
assets constituting a distinct asset type and/or Investment Guidelines
(collectively, a “Spin-Off Company”), the Company and Advisor agree that such
Spin-Off Company shall be externally advised by the Advisor pursuant to an
advisory agreement containing substantially the same material terms set forth in
this Agreement.

16. TERMINATION FOR CONVENIENCE UPON CHANGE OF CONTROL OF COMPANY. Upon a
Company Change of Control (defined below), the Company shall have the right, at
its election, to terminate this Agreement upon the payment of the COC
Termination Fee (defined below) and subject to the conditions and terms of this
Section 16.

(a) “Company Change of Control” shall mean any of the following events:

 

  (i) any “person” (as defined in Section 3(a)(9) of the Exchange Act , and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (A) the
Company or any of its subsidiaries, (B) any employee benefit plan of the Company
or any of its subsidiaries, (C) a company owned, directly or indirectly, by
stockholders of Ashford Prime in substantially the same proportions as the
ownership of Ashford Prime, or (D) an underwriter temporarily holding securities
pursuant to an offering of such securities, becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of Ashford Prime representing 35% or more of the shares of voting
stock of Ashford Prime then outstanding;

 

  (ii) the consummation of any merger, reorganization, business combination or
consolidation of the Company, or one of its respective subsidiaries, as
applicable, with or into any other company, other than a merger, reorganization,
business combination or consolidation which would result in the holders of the
voting securities of Ashford Prime outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of the Company or the surviving company or the parent
of such surviving company;

 

  (iii)

the consummation of a sale or disposition by the Company of all or substantially
all of its assets, other than a sale or disposition if the holders of the voting
securities of Ashford Prime outstanding immediately prior

 

23



--------------------------------------------------------------------------------

  thereto hold securities immediately thereafter which represent more than 50%
of the combined voting power of the voting securities of the acquirer, or parent
of the acquirer, of such assets.

(b) If the Company desires to enter into a transaction which constitutes a
Company Change of Control and the Board of Directors approves (subject to
diligence, shareholder approval, conditions or otherwise) such proposed
transaction, the Company shall promptly notify the Advisor in writing (the
“Transaction Notice”), or in any event within five (5) business days following
the Board approval. The Transaction Notice shall set forth in reasonable detail
the material terms of the proposed Company Change of Control transaction, the
proposed timing, pricing, identity of the acquirer(s), and all material
conditions including, without limitation, whether or not the proposed
transaction is conditioned upon the termination of this Agreement. If the
proposed Company Change in Control transaction is not conditioned upon a
termination of this Agreement, this Agreement shall continue in full force and
effect following the closing of the Company Change of Control transaction with
the Company, the acquirer or successor, as the case may be. If the proposed
Company Change in Control transaction is conditioned upon the termination of
this Agreement, then subject to the payment of the COC Termination Fee, together
will all other Base Fees, Incentive Fees, and other charges, costs and
reimbursements accrued through the date of termination of this Agreement
required to be paid to Advisor pursuant to the terms of this Agreement, the
Company may elect to terminate this Agreement by setting forth its election in
the Transaction Notice or by written notice to Advisor, which notice must be
delivered at least sixty (60) days prior to the closing of the Company Change of
Control transaction. As a condition to the effectiveness of a termination of
this Agreement, the Company shall pay to Advisor the COC Termination Fee
(together with all other Base Fees, Incentive Fees, and other charges, costs and
reimbursements accrued through the date of termination of this Agreement) on the
closing of the Company Change of Control transaction. If an election to
terminate this Agreement is not timely made by the Company, this Agreement shall
continue in full force and effect with the Company, acquirer or successor, as
the case may be.

(c) If a Company Change in Control occurs by reason of an action not taken by
the Board but through an involuntary action, then, within ten (10) days
following the occurrence of such Company Change in Control, the Company may
elect by delivering written notice thereof to Advisor, subject to the payment of
the COC Termination Fee (together with all Base Fees, Incentive Fees, and other
charges, costs and reimbursements accrued through the date of termination of
this Agreement required to be paid to Advisor pursuant to the terms of this
Agreement), to terminate this Agreement, which such termination may occur no
earlier than thirty (30) days or greater than sixty (60) days following the date
such written election is received by Advisor. If such election is timely made by
the Company, the Company shall pay to Advisor, on the termination date of this
Agreement, the COC Termination Fee and all Base Fees, Incentive Fees, and other
charges, costs and reimbursements accrued through the date of termination of
this Agreement required to be paid pursuant to the terms of this Agreement. If
an election to terminate this Agreement is not timely made by the Company, this
Agreement shall continue in full force and effect with the Company, acquirer or
successor, as the case may be.

 

24



--------------------------------------------------------------------------------

(d) The “COC Termination Fee” payable to the Advisor in cash, for purposes of a
termination of this Agreement shall be calculated as follows:

 

  (i) So long as Advisor’s common stock is not publicly traded:

(A) 14 multiplied by the earnings of the Advisor attributable to this Agreement,
after costs and expenses (including taxes) of the Advisor attributable to the
performance of its duties under this Agreement (“Net Earnings”) for the 12-month
period preceding the termination date of this Agreement; plus

(B) an additional amount such that the total net amount received by Advisor
after the reduction by assumed state and federal income taxes at an assumed
combined rate of 40% on the amounts described in (A) and (B) shall equal the
amount described in (A).

 

  (ii) If at the time the Transaction Notice is given to Advisor, Advisor’s
common stock is publicly traded separate from the common stock of Ashford Trust:

(A) 1.1 times the greater of:

(I) 12 multiplied by the Net Earnings of the Advisor for the 12-month period
preceding the termination date of this Agreement; or

(II) the earnings multiple (based on net earnings after taxes) for the Advisor’s
common stock for the 12-month period preceding the termination date of this
Agreement multiplied by the Net Earnings of the Advisor for the 12-month period
preceding the termination date of this Agreement; or

(III) the simple average of the earnings multiples (based on net earnings after
taxes) for the Advisor’s common stock for each of the three fiscal years
preceding the termination date of this Agreement, multiplied by the Net Earnings
of the Advisor for the 12-month period preceding the termination date of this
Agreement, plus

(B) an additional amount such that the total net amount received by Advisor
after the reduction by assumed state and federal income taxes at an assumed
combined rate of 40% on the amounts described in (A) and (B) shall equal the
amount described in (A).

(e) Following the closing of a Company Change in Control Transaction and
termination of this Agreement pursuant to this Section 16, the Advisor will
reasonably

 

25



--------------------------------------------------------------------------------

cooperate in an orderly transition of management for a period of up to thirty
(30) days for the payment of Base and Incentive Fees based on the average
monthly amounts for the three (3) months prior to the Transaction Notice, or in
the case of a termination pursuant to Section 16(c) above, based on the average
monthly amounts for the three (3) months prior to the public announcement of the
Company Change in Control.

17. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ADVISOR. The Advisor
represents and warrants to, and covenants and agrees with, the Company as
follows:

(a) The Advisor, taking into account its own personnel and the personnel
available to it through its Affiliates, has access to personnel trained and
experienced in the business of acquisitions, leasing of hotels, asset
management, financing, the ownership and dispositions of hotels and such other
areas as may be necessary and sufficient to enable the Advisor to perform its
obligations under this Agreement.

(b) The Advisor shall comply with all laws, rules, regulations and ordinances
applicable to the performance of its obligations under this Agreement.

Neither the Advisor nor any of its Affiliates is party to or otherwise bound by
or, during the term of this Agreement (including any extension thereof), will
become party to or otherwise bound by, any agreement that would restrict or
prevent (i) the Advisor from performing any obligation contemplated by this
Agreement or (ii) the Company from operating its business as proposed to be
conducted, including, without limitation, acquiring any hotel in any geographic
market in the United States or any foreign country.

18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflict
of laws principals thereof.

19. ENTIRE AGREEMENT. This Agreement reflects the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all agreements between the Company and the Advisor with respect to the
subject matter hereof.

20. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the parties to this Agreement and their respective successors and
permitted assigns, and no other Person shall acquire or have any right under, or
by virtue of, this Agreement. The Company shall be entitled to assign this
Agreement to any successor to all or substantially all of its assets, rights
and/or obligations; the Advisor shall have the right to assign this Agreement to
any Affiliate (as such term is defined in Section 2).

21. AMENDMENT, MODIFICATIONS AND WAIVER. This Agreement hereto shall not be
altered or otherwise amended in any respect, except pursuant to an instrument in
writing signed by the parties hereto; provided, that any additions to or
deletions from the Peer Group Members identified in Exhibit A shall only be made
with the approval of a majority of the Independent Directors of the Company and
a majority of the Independent Directors of Ashford

 

26



--------------------------------------------------------------------------------

Trust, the indirect parent of the Advisor. The waiver by a party of a breach of
any provisions of this Agreement shall not operate or be construed as a waiver
of any subsequent breach.

22. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same agreement.

(SIGNATURES BEGIN ON NEXT PAGE)

* * * * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ASHFORD PRIME: Ashford Hospitality Prime, Inc. By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Chief Operating Officer OPERATING PARTNERSHIP:
Ashford Hospitality Prime Limited Partnership By:   Ashford Prime OP General
Partner LLC,
its general partner

  By:  

/s/ David A. Brooks

  Name:   David A. Brooks   Title:   Vice President

ADVISOR: Ashford Hospitality Advisors LLC By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Vice President

[Signature page to the Advisory Agreement]



--------------------------------------------------------------------------------

Exhibit A

Peer Group Members

Strategic Hotels and Resorts, Inc.

Chesapeake Lodging Trust

DiamondRock Hospitality Co.

Lasalle Hotel Properties

Pebblebrook Hotel Trust

Sunstone Hotel Investors, Inc.

 

A-1